Title: To Thomas Jefferson from James Walker, 1 October 1803
From: Walker, James
To: Jefferson, Thomas


          
            Buckingham October 1st. 1803—
          
          I am sorry to inform you that it will be quite out of my power to fulfill my engagement to you so early as you wish, it seems as if it will be impossible with me to get Mr. Scotts Mill in opperation sooner than some time next faul—as the walls of the house will not be began untill spring I shall be very busyly employed all next summer in puting up the mechinery in his Mill, I do not suppose that either yourself or Mr. Scott would consent for me to carry on both Mills at the same time nor do I think that I can do it to any advantage, as both jobs consists chiefly in Mechinery. it will require the greatest attention to be paid by the master workman, if you cannot pospoan puting up the works next summer I must loose the job but if you can I will as soon as possible draw a plan of the house and direct Mr. Hope how to procede on his part, likewise draw bills of scantling plank &c. for the wood work in order that it may be got in due time to be well seasoned, you will please to send me an answer as soon as convenient—
          I am with great esteem Sir, Your Mo. Obt. H. Servt.
          
            
              James Walker
            
          
        